Civil action to recover on a promissory note, tried upon the following issue:
"In what amount, if any, are the defendants indebted to the plaintiffs? Answer: $690.98 with interest."
Judgment on the verdict for plaintiffs, from which the defendants appeal.
The following appears in the agreed statement of case on appeal: "The defendants' only exception is to the order of the court striking out the further defense of the defendants and directing a verdict."
At the close of the case it is stated: "The only exception was to the judgment as signed." This, of course, is without merit, as the verdict supports the judgment.
No assignments of error accompanied the case as certified by the clerk of the Superior Court, but certain purported assignments of error *Page 351 
have been added since the case was filed here, one of which is to an alleged "error appearing on the face of the statement of case on appeal." Only exceptive assignments of error are considered on appeal. Rule 19, Rules of Practice, 200 N.C. 824; Rawls v. Lupton, 193 N.C. 428,137 S.E. 175.
Furthermore, the transcript is imperfect, in that, no summons appears in the record and there is nothing to show that the term of court was regularly held or that the cause was properly constituted in court. Jonesv. Hoggard, 107 N.C. 349, 12 S.E. 286. In this state of the record, the appeal must be dismissed for failure to comply with the rules. Hobbs v.Cashwell, 158, N.C. 597, 74 S.E. 23; Pruitt v. Wood, 199 N.C. 788,156 S.E. 126.
Appeal dismissed.